Citation Nr: 1541293	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a low back disorder, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement for a front tooth disorder, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The RO continued a 10 percent disability rating for bilateral hearing loss, determined that no new and material evidence had been presented sufficient to reopen claims for entitlement to service connection for a low back disability or tooth disorder, and denied entitlement to service connection for PTSD and sleep apnea.

This matter was previously before the Board in May 2014.  At that time, the Board denied reopening a claim for service connection for a heart disorder and remanded the above claims for further development.  The Board notes that, in February 2014, the Veteran provided testimony before the Veterans Law Judge that signed the May 2014 decision as to only the issue of service connection a heart disorder. 

As to the remaining claims, in June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  The Board notes that although the Veteran provided testimony with regard to a heart disorder during the hearing, after closer review of the claims folder, the Board has determined that the heart disorder claim is not currently on appeal.  As noted above, in May 2014, the Board finally denied reopening the claim for service connection for a heart disorder.  

Since the May 2014 Board denial, the Veteran has not filed a new claim to reopen his heart disorder claim.  However, the Board notes that due to his providing testimony, the Veteran may wish to file a new claim.  Also, an April 2015 letter from the Veteran appears to raise the issue of reopening a claim for service connection for a knee disorder.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  As the Board does not have jurisdiction over these matters, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board further notes that the Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, and given that the Veteran has diagnoses of other psychiatric disorders associated with the record, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The Board notes that in July 2012, the Veteran's agent's submitted a claim stating "you have listed my clients 10% bilateral hearing loss as static, therefore we are filing a cue.  Is it...VA's contention that my client's 10% is in fact a "static disability? [sic.]".  The agent also noted that a static disability is assigned a permanent evaluation.  The submission by the agent does not specifically allege what error was made or what rating decision he is referencing, as required for a clear and unmistakable error (CUE) claim.   38 C.F.R. § 3.10; 20.1404.   Furthermore, as demonstrated by the record, VA has not considered the Veteran's claim to be a static disability.  Therefore, the RO correctly interpreted the submission as a claim for increase and not a claim for clear and unmistakable error.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by an agent, J.M. McElfresh, II.  (May 2011 fee agreement).  However, in October 2012, the Veteran filed a new VA Form 21-22, (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the Veterans of Foreign Wars (VFW).  The Board now recognizes the Veteran as represented by the VFW.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder, a psychiatric disorder, including PTSD, sleep apnea, and a tooth disorder, as well as, a claim for an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final, April 2010 RO decision denied the appellant's initial claims for service connection for a low back disorder and a tooth disorder; the RO found that there was no evidence showing that the low back disorder was incurred during or caused by military service or developed within a year of service, and that there was no evidence of an in-service or current tooth disorder.

2.  The evidence associated with the claims file since the April 2010 final denial relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for a low back disorder or tooth disorder.  


CONCLUSIONS OF LAW

1.  The April 2010 September 2002 rating decision that denied service connection a low back disorder and a tooth disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder and a tooth disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claims of entitlement to service connection for low back disorder and tooth disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

New and Material Evidence Claim

The Veteran contends that he hurt his back and broke his tooth due to a jeep accident in service.  He claims that shortly before his May 1957 discharge from service, a jack slipped off a jeep that the Veteran had been changing a tire on and broke off his front tooth.  Also, as he had been trying to hold the jeep up, the falling jeep made his back pop and hurt his leg.  He reported that he was treated with some gum and a plastic cap for the tooth and aspirin for his back.  (June 2015 Board hearing, August 2014 notice of disagreement).  

Unfortunately, the Veteran's service treatment records are not associated with the claims file.  Private medical records of record prior to the current claim generally documented treatment for various health disorders, including back pain and arthritis.

In the April 2010 decision, the RO determined that based on the record, there was no evidence that the low back disorder was incurred during or caused by service, or manifested to a compensable degree within one year following his discharge.  The RO further found that no evidence of treatment for a tooth condition in service or currently. 

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  The appellant did not file an application for review on appeal within one year of the decision.  Therefore, such decision is final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  The AOJ received no evidence pertaining to these claims prior to the expiration of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thereafter, the RO received the appellant's petition to reopen the claim in June 2012.  

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2012 claim, the Veteran has provided personal statements as to sustaining his currently claimed disorders when a jeep slipped off a jack and broke off his front tooth and caused a back injury.  He has further claimed chronic problems with both his back and tooth since that time.  (June 2015 Board hearing, August 2014 notice of disagreement).  The Veteran has also specified that he is now receiving treatment for his tooth disorder.  (June 2015 Board hearing).

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the claims.  Specifically, the Veteran's claim of chronic back pain since service and report of current treatment for his tooth disorder were previously not of record.  The newly received evidence is presumed credible for the purposes of evaluating the application to reopen the claim for service connection for residuals of an eye injury.  Justus, supra.  Thus, given the Veteran's lay statements concerning a current tooth disorder and chronic low back disorder since service, in accordance with Shade, the evidence received since the April 2010 rating decision is new and material.  Specifically, such evidence is not redundant of evidence previously of record in April 2010, and relates to the unestablished facts of whether the Veteran's has a current low back disorder or tooth disorder that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issues of entitlement to service connection for a low back disorder and a tooth disorder are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened.

New and material evidence having been received, the claim for entitlement to service connection for a tooth disorder is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran has not received adequate VCAA notice for all his claims.  The Veteran did not receive any VCAA notice regarding his claim for an increased rating for bilateral hearing loss or his claim for service connection for sleep apnea.  

Also, the AOJ has been unable to locate the Veteran's service treatment records.  In an April 2010 memorandum, the AOJ made a formal determination that efforts to obtain those records had been exhausted.  Although the AOJ appears to have notified the Veteran of that information in regards to prior claims, the August 2013 VCAA letter provided with the current claim did not notify the Veteran of such information or that he had the opportunity to support his claims by providing records in his possession or through alternative means, such as from lay or buddy statements.  

During his June 2015 Board hearing, the Veteran reported receiving dental treatment for his claimed tooth disorder and that he had additional medical opinion evidence that he would obtain (but has not yet provided).  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders.  

Also, in regards to all the claims, ALL VA treatment records from the Salt Lake City VA medical center (as well as any outstanding records from any other applicable VA medical centers) should be obtained and associated with the record for consideration in the appeal.  The Board notes that only some records from 2012 and 2013 are associated with the claims file, but that the Veteran has indicated treatment with that facility for years prior to that time, as well as, current treatment.

The Board further finds that VA examinations are necessary as to the claims for service connection for a low back disorder, a tooth disorder, and an acquired psychiatric disorder, including PTSD.  No VA examinations have been provided as to these claims, though the Veteran has claimed to have had chronic back pain and a broken tooth since his reported in-service jeep injury, and an acquired psychiatric disorder due to service, manifested by nightmares due to his duties taking pictures of dead bodies.  The Veteran also has current diagnoses regarding the lumbar spine, including degeneration.  (July 2006 Davis Hospital Medical Center X-Ray report).  He also has current psychiatric diagnoses, including anxiety (September 2013 VA medical record) and depression (August 2012 VA medical record).  The Board notes that the RO has found that there was insufficient evidence of record to verify the Veteran's stressors.  (October 2013 VA memo).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the bilateral hearing loss claim, since his October 2013 VA examination, the Veteran has claimed that his hearing has worsened.  (August 2008 lay statement).  The Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  (a) The AOJ should provide the Veteran legally adequate VCAA notice as to all his claims, to include his claim for an increased rating for bilateral hearing loss or his claim for service connection for sleep apnea.  

The VCAA notice should also notify the Veteran that it has been unable to obtain his service treatment records, but that he had the opportunity to support his claims by providing records in his possession or through alternative means, such as from lay or buddy statements.  

(b)  The AOJ should also give the Veteran an opportunity to identify any non-VA healthcare provider who treated him for the claimed disorders, including his dentist and his claimed medical opinion evidence that he reported during his June 2015 Board hearing.    

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain ALL unassociated VA treatment records from the Salt Lake City VA medical center (and any other relevant VA medical records, if such records exist). 

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service.  If the AOJ determines that any stressors have been verified, it should notify the examiner of such findings.

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  If a diagnosis of PTSD is made, was that PTSD manifested due to a claimed in-service incident, namely the Veteran's accounts of taking photographs of dead bodies while stationed in the United States?  

c)  If the examiner finds that the Veteran does NOT have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, is it at least as likely as not (i.e., at least a 50-50 probability) that such psychiatric disability had its onset during service; or, was the non-PTSD, psychiatric disorder(s) caused by an incident or event that occurred during service, namely the Veteran's accounts of taking photographs of dead bodies while stationed in the United States, as opposed to any stressful incidents that took place after service; or, whether the Veteran had a psychosis manifested within one year after the Veteran's discharge from service in May 1957?  

A complete explanation must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his low back disorder.  

Based on examination findings, including any necessary diagnostic studies, and review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to opine as to the following:

a)  Does the Veteran currently have a low back disorder?  

b)  Is it at least as likely as not that any low back disorder developed during or is related to the Veteran's active service?  The examiner should specifically consider the Veteran's claim of an April/May 1957 injury when he was changing a jeep tire and it fell off a jack, causing a back injury.  

c)  Is it at least as likely as not that the any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., May 1957)?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the inservice accident/injury involving the back, as well as lay statements regarding the onset and continuity of back symptomatology.  An explanation for any opinion offered should be provided.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed front tooth disorder.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a front tooth disorder?  

b)  Is it at least as likely as not that any front tooth disorder developed during or is related to the Veteran's active service?  The examiner should specifically consider the Veteran's claim that a jeep falling off a jack broke off his front tooth in April/May 1957.  The Veteran has reported that he was treated with some gum and a plastic cap for the tooth after the incident.  During the June 2015 Board hearing, the Veteran also provided a report on his tooth history.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of front tooth symptomatology.  An explanation for any opinion offered should be provided.

6.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.   

7.  The AOJ should perform any additional development it determines may be necessary, to possibly include a VA examination for sleep apnea if it deems one warranted.

8.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


